

Exhibit 10.1
 
SECOND AMENDMENT, dated as of November 30, 2007 (this “Second Amendment”), among
Chesapeake Funding LLC (the “Issuer”), PHH Vehicle Management Services, LLC, as
administrator (the “Administrator”), the several commercial paper conduits
listed as CP Conduit Purchasers on the signature pages of this Second Amendment
(the “CP Conduit Purchasers”), the banks listed as APA Banks on the signature
pages of this Second Amendment (the “APA Banks”), the agent banks listed as
Funding Agents on the signature pages of this Second Amendment (the “Funding
Agents”), JPMorgan Chase Bank, N.A., in its capacity as administrative agent
(the “Administrative Agent”) for the CP Conduit Purchasers, the APA Banks and
the Funding Agents, and The Bank of New York, as Indenture Trustee (the
“Indenture Trustee”), to the Amended and Restated Series 2006-2 Indenture
Supplement, dated as of December 1, 2006, as amended as of March 6, 2007 (the
“Indenture Supplement”), among the Issuer, the Administrator, the several
commercial paper conduits parties to the Indenture Supplement on the date hereof
(the “Existing CP Conduit Purchasers”), the banks party to the Indenture
Supplement on the date hereof with respect to each Existing CP Conduit Purchaser
(the “Existing APA Banks”), the agent banks party to the Indenture Supplement
with respect to each Existing CP Conduit Purchaser (the “Existing Funding
Agents”), the Administrative Agent and the Indenture Trustee, to the Base
Indenture, dated as of March 7, 2006 (the “Base Indenture”; the Base Indenture,
as supplemented by the Indenture Supplement, the “Indenture”), between the
Issuer and the Indenture Trustee pursuant to which the Series 2006-2 Investor
Notes were issued to the Existing CP Conduit Purchasers.
 
W I T N E S S E T H:
 
WHEREAS, the Issuer has requested the Existing CP Conduit Purchaser and the
Exiting APA Banks in each Purchaser Group (each an “Existing Purchaser Group”)
to extend the Scheduled Expiry Date with respect to such Existing Purchaser
Group and to agree to (i) modify the Program Fee Rate and the Commitment Fee
Rate set forth in the Fee Letter and (ii) add an additional Amortization Event
with respect to the Series 2006-2 Investor Notes, in each case as set forth in
this Second Amendment; and
 
WHEREAS, certain of the Existing Purchaser Groups are willing to agree to extend
its Scheduled Expiry Date and to (i) modify the Program Fee Rate and the
Commitment Fee Rate set forth in the Fee Letter and (ii) add an additional
Amortization Event with respect to the Series 2006-2 Investor Notes, in each
case as set forth herein;
 
WHEREAS, the Exiting Purchaser Group (as defined below) wishes to transfer to
the Acquiring Purchaser Group (as defined below), and the Acquiring Purchaser
Group wishes to acquire, all of the Exiting Purchaser Group’s Commitment and
other rights and obligations under the Indenture on the Second Amendment
Effective Date (as defined below);
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

1.  Defined Terms.  All capitalized terms defined in Schedule 1 to the Base
Indenture or the Indenture Supplement and used herein shall have the meanings
given to them therein.
 
2.  Amendments to Article 1(b) of the Indenture Supplement.  (a)  The definition
of “Scheduled Expiry Date” in Article 1(b) of the Indenture Supplement is hereby
amended by inserting “November 28, 2008” in lieu of the date in clause (a)
thereof.
 
(b)           The following definition is hereby added to Article 1(b) of the
Indenture Supplement in the appropriate alphabetical order:


““Change in Control”  means (i) the acquisition by any Person or group (within
the meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on January 1, 2006), directly or indirectly,
beneficially or of record, of ownership or control of in excess of 50% of the
voting common stock of PHH on a fully diluted basis at any time or (ii) if at
any time, individuals who on January 1, 2006 constituted the Board of Directors
of PHH (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of PHH, as the
case may be, was approved by a vote of the majority of the directors then still
in office who were either directors on January 1, 2006 or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of PHH then in office.”


3.  Amendment to Article 4 of the Indenture Supplement.  Article 4 of the
Indenture Supplement is hereby amended by (i) deleting “or” at the end of clause
(u) thereof, (ii) inserting “or” at the end of clause (v) thereof, (iii)
inserting after clause (v) thereof, “(w)  a Change in Control shall occur;” and
(iv) replacing “then, in the case of any event described in clause (q) through
(v) above” with “then, in the case of any event described in clause (q) through
(w) above” therein.
 
4.  Amendment to Schedule I.  (a)  Schedule I to the Indenture Supplement is
hereby amended and restated to read in its entirety as set forth on Exhibit A to
this Second Amendment.
 
(b)           This Second Amendment shall, for the purposes of Section 12.10(e)
of the Indenture Supplement, constitute a Purchaser Group Supplement, and the
transfer of the rights and obligations of the Exiting Purchaser Group (as
defined herein) to the Acquiring Purchaser Group (as defined herein) hereunder
shall constitute a valid transfer under the terms of Section 12.10(e).


5.  Amendments to the Fee Letter.  The Fee Letter referred to in the Indenture
Supplement is hereby amended to provide that the Commitment Fee Rate and the
Program Fee Rate shall be as set forth on Exhibit B to this Second Amendment.
 
6.  Exiting Purchaser Group and Acquiring Purchaser Group.  As of the Second
Amendment Effective Date, (i) Windmill Funding Corporation and ABN AMRO N.V.
(collectively, the “Acquiring Purchaser Group”) shall be a CP Conduit Purchaser
and the APA Bank with respect to such CP Conduit Purchaser, respectively, under
the Indenture for all purposes thereof and shall be entitled to all of the
respective rights and privileges, and subject to all of the respective duties
and obligations thereof and (ii) Saratoga Funding Corp. LLC and Deutsche Bank
 

 
 

--------------------------------------------------------------------------------

 

AG, New York Branch (collectively, the “Exiting Purchaser Group”) shall
relinquish its rights and be released from its obligations under the Indenture.
 
7.  Assignment.  (a)  The Exiting Purchaser Group hereby irrevocably sells,
assigns and transfers to the Acquiring Purchaser Group, without recourse,
representation or warranty (other than as set forth in Section 7(d) hereof), and
the Acquiring Purchaser Group hereby irrevocably purchases, takes and assumes
from the Exiting Purchaser Group, all of the Transferor Purchaser Group’s
Maximum Purchaser Group Invested Amount and Purchaser Group Invested Amount
under the Indenture Supplement, in each case upon receipt by the Exiting
Purchaser Group of the purchase price agreed to between the Exiting Purchaser
Group and the Acquiring Purchaser Group.
 
(b)           From and after the Second Amendment Effective Date, amounts that
would otherwise be payable to or for the account of the Exiting Purchaser Group
in respect of the Exiting Purchaser Group’s Maximum Purchaser Group Invested
Amount and Purchaser Group Invested Amount pursuant to the Indenture Supplement
shall, instead, be payable to or for the account of the Acquiring Purchaser
Group.  The Exiting Purchaser Group and the Acquiring Purchaser Group hereby
agree that all Commitment Fees that accrued prior to the Second Amendment
Effective Date in respect of the Exiting Purchaser Group’s Maximum Purchaser
Group Invested Amount and all Series 2006-2 Monthly Interest that accrued prior
to the Second Amendment Effective Date in respect of the Exiting Purchaser
Group’s Purchaser Group Invested Amount shall be payable by the Administrative
Agent to the Exiting Purchaser Group on the December 2007 Payment Date.


(c)           Each of the Exiting Purchaser Group and the Acquiring Purchaser
Group agrees that at any time and from time to time upon the written request of
any other party, it will execute and deliver such further documents and do such
further acts and things as such other party may reasonably request in order to
effect the purposes of the assignment pursuant to this Section 7.


(d)           By executing and delivering this Second Amendment, the Exiting
Purchaser Group and the Acquiring Purchaser Group confirm to and agree with each
other as follows:  (i) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned hereby free and clear
of any adverse claim, the Exiting Purchaser Group makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Indenture
Supplement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Indenture, the Series 2006-2 Investor Notes, the
Transaction Documents or any instrument or document furnished pursuant thereto;
(ii) the Exiting Purchaser Group makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Issuer,
Holdings, VMS or the Origination Trust or the performance or observance by the
Issuer, Holdings, VMS or the Origination Trust of any of their obligations under
the Indenture, the Transaction Documents or any other instrument or document
furnished pursuant hereto; (iii) the Acquiring Purchaser Group confirms that it
has received a copy of the Indenture and such other Transaction Documents and
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Second Amendment; (iv) the
Acquiring Purchaser Group will, independently and without reliance upon the
Administrative Agent, the Exiting Purchaser Group or any other Purchaser Group
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Indenture; (v) the Acquiring Purchaser Group appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Indenture

 
 

--------------------------------------------------------------------------------

 

Supplement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article 10 of the Indenture Supplement; (vi) each member of the
Acquiring Purchaser Group appoints and authorizes the Funding Agent with respect
to the Acquiring Purchaser Group to take such action as agent on its behalf and
to exercise such powers under the Indenture Supplement as are delegated to the
Funding Agent with respect to the Acquiring Purchaser Group by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with Article 11 of the Indenture Supplement; (vii) each member of the
Acquiring Purchaser Group agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Indenture are required to
be performed by it as a member of the Acquiring Purchaser Group and (viii) each
member of the Acquiring Purchaser Group confirms that it is an Eligible
Assignee.


(e)  The address of the Acquiring Purchaser Group for notices for the purposes
of Section 12.9 of the Indenture Supplement is:


Windmill Funding Corporation
c/o Global Securitization Services, LLC
114 West 47th Street, Suite 1715
New York, New York 10036
Attention:  Andrew Stidd
Telephone:  (212) 302-8330
Telecopy:  (212) 302-8767


with a copy to:


ABN AMRO BANK, N.V.
Structured Finance, Asset Securitization
540 West Madison Street, 27th Floor
Chicago, Illinois  60661
Attention:  Windmill-Administrator
Telephone:  (312) 904-6263
Telecopy:  (312) 992-1527




8.  Conditions to Effectiveness.  This Second Amendment shall become effective
on November 30, 2007 (the “Second Amendment Effective Date”), if each of the
following conditions precedent shall have been satisfied on or prior to such
day:
 
(a)  The Administrative Agent shall have received, with a copy for each Funding
Agent, this Second Amendment duly executed and delivered by the Issuer, the
Administrator, the CP Conduit Purchasers and the APA Banks (including the
Exiting Purchaser Group and the Acquiring Purchaser Group), the Administrative
Agent and the Indenture Trustee;
 
(b)  The representations and warranties of the Issuer and VMS contained in the
Transaction Documents to which each is a party shall be true and correct in all
material respects as of the Second Amendment Effective Date as if made as of the
Second Amendment Effective Date;
 

 
 

--------------------------------------------------------------------------------

 

(c)  The Issuer shall pay to the Administrative Agent, (i) on behalf of each
Purchaser Group, the fee set forth on Exhibit B to this Second Amendment and
(ii) all other fees due and payable to the Administrative Agent; and
 
(d)  The Funding Agent with respect to the Exiting Purchaser Group shall have
surrendered the Series 2006-2 Investor Note issued in its name to the Indenture
Trustee for cancellation and the Issuer shall have signed and directed the
Indenture Trustee to authenticate and deliver to the Funding Agent with respect
to the Acquiring Purchaser Group a new Series 2006-2 Investor Note in the name
of such Funding Agent in an amount equal to the Maximum Purchaser Group Invested
Amount with respect to the Acquiring Purchaser Group.
 
9.  Miscellaneous.
 
(a)  Payment of Expenses.  The Issuer agrees to pay or reimburse the Indenture
Trustee, the Administrative Agent, the CP Conduit Purchasers, the APA Banks and
the Funding Agents for all of their respective out-of-pocket costs and
reasonable expenses incurred in connection with this Second Amendment,
including, without limitation, the reasonable fees and disbursements of their
respective counsel.
 
(b)  No Other Amendments; Confirmation.  Except as expressly amended, modified
and supplemented hereby, the provisions of the Indenture Supplement are and
shall remain in full force and effect.
 
(c)  Governing Law.                                           THIS SECOND
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
(d)  Counterparts.  This Second Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.  A set of the copies of this Second Amendment signed by all the
parties shall be lodged with the Indenture Trustee.  This Second Amendment may
be delivered by facsimile transmission of the relevant signature pages hereof.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer, the Administrator, the Indenture Trustee, the
Administrative Agent, the CP Conduit Purchasers and the APA Banks have caused
this Second Amendment to be duly executed by their respective officers as of the
day and year first above written.


CHESAPEAKE FUNDING LLC
 
By:  /s/ Mark E. Johnson
 
Name: Mark E. Johnson
 
Title:  Vice President and Treasurer
   
PHH VEHICLE MANAGEMENT SERVICES, LLC
 
By:  /s/ Mark E. Johnson
 
Name: Mark E. Johnson
 
Title:  Vice President and Treasurer
   
THE BANK OF NEW YORK, as Indenture Trustee
 
By:  /s/ Scott J. Tepper
 
Name: Scott J. Tepper
 
Title:  Vice President





 
 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
By:  /s/ Jill T. Lane
Name: Jill T. Lane
Title:  Vice President
   
PARK AVENUE RECEIVABLES COMPANY, LLC, as a CP Conduit Purchaser
 
By:  JPMorgan Chase Bank, N.A., its attorney-in-fact
 
By:  /s/ Jill T. Lane
Name: Jill T. Lane
Title:  Vice President
   
JPMORGAN CHASE BANK, N.A., as an APA Bank
 
By:  /s/ Jill T. Lane
Name: Jill T. Lane
Title:  Vice President


 

 
 

--------------------------------------------------------------------------------

 

VARIABLE FUNDING CAPITAL COMPANY LLC, as a CP Conduit Purchaser
 
By:  WACHOVIA CAPITAL MARKETS, LLC,
As Attorney-in-Fact
 
By:  /s/ Haojin Wu
Name: Haokin Wu
Title: Vice President
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as an APA Bank
 
By:  /s/ Andrew W. Riebe
Name: Andrew W. Riebe
Title:  Director



 
 

--------------------------------------------------------------------------------

 


YC SUSI TRUST, as a CP Conduit Purchaser
   
By:  Bank of America, National Association, as
Administrative Trustee
 
By:  /s/ Leif E. Rauer
Name: Leif E. Rauer
Title: Vice President
 
BANK OF AMERICA, NATIONAL ASSOCIATION, as an APA Bank
   
By:  /s/ Leif E. Rauer
Name: Leif E. Rauer
Title: Vice President



 
 

--------------------------------------------------------------------------------

 

LIBERTY STREET FUNDING LLC, as a CP
Conduit Purchaser
 
By:   /s/ Jill A. Gordon
 
Name:  Jill A. Gordon
 
Title:   Vice President
   
THE BANK OF NOVA SCOTIA, as an APA Bank
   
By:   /s/ Michael Eden
 
Name:  Michael Eden
 
Title:    Director



 
 

--------------------------------------------------------------------------------

 

PARADIGM FUNDING, LLC, as a CP Conduit
Purchaser
   
By: /s/ Doris J. Hearn
 
Name:  Doris J. Hearn
 
Title:    Vice President
       
WESTLB AG, NEW YORK BRANCH, as an APA Bank
 
By:  /s/ Matthew F. Tallow
 
Name: Matthew F. Tallow
 
Title: Director
   
By:  /s/ Llyin Liang
 
Name: Llyin Liang
 
Title: Director



 
 

--------------------------------------------------------------------------------

 

CHARTA, LLC, as a CP Conduit Purchaser
 
By:  CITICORP NORTH AMERICA, INC.,
         as Attorney-in-Fact
 
By:  /s/ Richard C. Simons
 
Name:  Richard C. Simons
 
Title:    Vice President
       
CITIBANK, N.A., as an APA Bank
   
By:  /s/ Richard C. Simons
 
Name:  Richard C. Simons
 
Title:    Vice President


 
 

--------------------------------------------------------------------------------

 

SHEFFIELD RECEIVABLES CORPORATION, as a
CP Conduit Purchaser
       
By:   /s/ David Mira
 
Name:  David Mira
 
Title:    Associate Director
       
BARCLAYS BANK PLC, as an APA Bank
       
By:   /s/ Jeffrey Goldberg
 
Name:  Jeffrey Goldberg
 
Title:    Associate Director

 
 

 
 

--------------------------------------------------------------------------------

 

ATLANTIC ASSET SECURITIZATION LLC, as a
CP Conduit Purchaser
 
By:  /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director
 
By:  /s/ Konstantina Kourmpetis
Name: Konstantina Kourmpetis
Title: Managing Director
 
CALYON NEW YORK BRANCH, as an APA Bank
 
By:  /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director
 
By:  /s/ Konstantina Kourmpetis
Name: Konstantina Kourmpetis
Title: Managing Director


 
 

--------------------------------------------------------------------------------

 

SARATOGA FUNDING CORP. LLC, as CP
      Conduit Purchaser of the Exiting Purchaser Group
       
By:   /s/ Lori Gebron
 
Name: Lori Gebron
 
Title:   Vice President
         
DEUTSCHE BANK AG, NEW YORK BRANCH, as
       APA Bank of the Exiting Purchaser Group
       
By:   /s/ Sergey Moiseyenko
/s/ Sumeet Wadhera
Name:  Sergey Moiseyenko
Sumeet Wadhera
Title:    Vice President
Director


 
 

--------------------------------------------------------------------------------

 



WINDMILL FUNDING CORPORATION, as CP
 
Conduit Purchaser of the Acquiring Purchaser
 
Group
       
By:   /s/ Jill A. Gordon
 
Name: Jill A. Gordon
 
Title:   Vice President
       
ABN AMRO BANK N.V., as APA Bank and
 
Funding Agent of the Acquiring Purchaser
 
Group
       
By:   /s/ David J. Donofrio
 
Name: David J. Donofrio
 
Title:   Director
       
/s/ Adnan Bhanpuri
 
 Name: Adnan Bhanpuri
 
       Title:   Vice President


--------------------------------------------------------------------------------